Name: 82/229/EEC: Commission Decision of 24 March 1982 granting financial assistance within the framework of the supplementary measures established in favour of the United Kingdom (road investment) SMUK No 82-20 (Only the English text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1982-04-20

 Avis juridique important|31982D022982/229/EEC: Commission Decision of 24 March 1982 granting financial assistance within the framework of the supplementary measures established in favour of the United Kingdom (road investment) SMUK No 82-20 (Only the English text is authentic) Official Journal L 105 , 20/04/1982 P. 0031 - 0031*****COMMISSION DECISION of 24 March 1982 granting financial assistance within the framework of the supplementary measures established in favour of the United Kingdom (road investment) SMUK No 82-20 (Only the English text is authentic) (82/229/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2744/80 of 27 October 1980 establishing supplementary measures in favour of the United Kingdom (1), Whereas, in accordance with Article 4 of the said Regulation (EEC) No 2744/80, the United Kingdom has submitted a special programme for road investment in various regions in the United Kingdom, Whereas the whole of this special programme, which, by reason of its nature as a general road investment programme, it is a inappropriate to subdivide by region, is eligible under Article 3 of the said Regulation and entitled to be taken into consideration for a Community financial contribution, Whereas the amount of this financial contribution should be fixed at 194;423 million ECU (which represents 45 % of the payments made and estimated by the United Kingdom authorities in the financial year 1 April 1981 to 31 March 1982); Whereas all the conditions set out the said Regulation for granting financial assistance to this programme are met; Whereas the measures provided for by this Decision are in accordance with the opinion of the Committee set up under Article 7 (1) of the said Regulation, HAS ADOPTED THIS DECISION: Article 1 Financial assistance of 194;423 million ECU is hereby granted to the special programme of road investment in the United Kingdom. Article 2 This Decision is addressed to the United Kingdom. Done at Brussels, 24 March 1982. For the Commission Antonio GIOLITTI Member of the Commission (1) OJ No L 284, 29. 10. 1980, p. 4.